Order entered September 24, 2015




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-15-00520-CV

            IN THE INTEREST OF Z.C.M., M.R.M., AND E.P.M., CHILDREN

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-13-22954

                                           ORDER
       Before the Court is the September 17, 2015 motion of court reporter Shantel Beheler for

an extension of time to file the reporter’s record.    In her motion, Ms. Beheler recites the

following pertinent facts:

       I received payment from Appellant yesterday, September 16, 2015, for a partial
       record of two witnesses (direct examination only).

       Mr. Harter, counsel for appellee, requested that his cross-examination of the
       witnesses and exhibits be submitted also. I have requested that [appellant] pay for
       the remaining pages to be included. According to T.R.A.P. 34.6(c), [appellant] is
       responsible for the cost. He has refused and has told me to just file the direct
       examination of the two witnesses.

On September 23, 2015, we received the reporter’s record. It contains the direct testimony of

two witnesses and four exhibits. The reporter’s record does not include the cross-examination

testimony of the two witnesses. We GRANT Ms. Beheler’s motion and ORDER the reporter’s

record tendered to this Court on September 23, 2015 filed as of that date. Because appellant has
refused to pay for the portions of the record requested by appellee, we ORDER the appeal

submitted on the incomplete reporter’s record.

       Appellant’s brief is due MONDAY, OCTOBER 26, 2015.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Ms. Beheler and all parties.

                                                 /s/   ELIZABETH LANG-MIERS
                                                       JUSTICE